      Case 1:18-cv-04309-PKC-KHP Document 80 Filed 02/18/20 Page 1 of 1




                                                                            Bradley R. Gershel
                                                                            Tel: 646.346.8034
                                                                            Fax: 212.223.1942
                                                                            gershelb@ballardspahr.com




February 18, 2020

Via ECF

 The Honorable P. Kevin Castel
 United States District Judge
 United States Courthouse
 500 Pearl Street, Courtroom 11D
 New York, NY 10007-1312

Re:     SEC v. Villena, et al.
        No. 18-cv-04309-PKC

Dear Judge Castel:

       On behalf of defendant James B. Panther, Jr., I write to respectfully request that the
Court waive his appearance at the pretrial conference, presently scheduled for February 24,
2020 at 12:30 p.m. We have spoken to counsel for the Securities and Exchange Commission
regarding this request, who has no objection.

        Thank you for your consideration.

                                                           Sincerely,

                                                           /s/ BRG

                                                           Bradley R. Gershel
